Exhibit 10.30
BRADY CORPORATION
NONQUALIFIED STOCK OPTION
     Upon management’s recommendation, the Compensation Committee (the
“Committee”) of the Brady Corporation Board of Directors has awarded to
__________________ (“Employee”) a non-qualified stock option (the “Option”)
effective _________, ___, pursuant to the terms of the Brady Corporation 2010
Omnibus Incentive Stock Plan (the “Plan”). The Corporation’s records shall be
the official record of the Option grant described herein and, in the event of
any conflict between this description and the Corporation’s records, the
Corporation’s records shall control.

1.   Number of Shares Optioned; Option Price       The Corporation grants to the
Employee the right and option to purchase, on the terms and conditions hereof,
all or any part of an aggregate of ____________(___) shares of the presently
authorized Class A Common Stock of the Corporation, $.01 par value, whether
unissued or issued and reacquired by the Corporation, at the price of $___.___
per share (the “Option Price”).   2.   Conditions of Exercise of Options During
Employee’s Lifetime; Vesting of Option       Except as provided in this
paragraph and in paragraph 3, this Option may not be exercised (a) unless
Employee is at the date of the exercise in the employ of the Corporation or a
Subsidiary, and (b) until Employee shall have been continuously so employed for
a period of at least one year from the date hereof. Thereafter, this Option
shall be exercisable for any amount of shares up to the maximum percentage of
shares covered by this Option (rounded up to the nearest whole share), as
follows (but in no event shall this Option be exercisable for any shares after
the expiration date provided in paragraph 7):

              Maximum     Percentage     of Shares For Number of Completed Years
After   Which Option is Date of Grant of this Option   Exercisable  
Less than 1
  Zero
At least 1 but less than 2
    33-1/3 %
At least 2 but less than 3
    66-2/3 %
At least 3
    100 %

    If Employee shall cease to be employed by the Corporation or a Subsidiary
for any reason other than as provided in paragraph 3 after Employee shall have
been continuously so employed for one year after the grant of this Option,
Employee may, at any time within 90 days of such termination, but in no event
later than the date of expiration of this Option, exercise this Option to the
extent Employee was entitled to do so on the date of such termination. However,
if Employee was dismissed for cause, of

 



--------------------------------------------------------------------------------



 



    which the Committee shall be the sole judge, this Option shall forthwith
expire. This Agreement does not confer upon Employee any right of continuation
of employment by the Corporation or a Subsidiary, nor does it impair any right
the Corporation or any Subsidiary may have to terminate the Employee’s
employment at any time.

3.   Termination of Employment       Notwithstanding the provisions of paragraph
2 hereof, if the Employee:

  (a)   is terminated by the death of the Employee, any unexercised, unexpired
Stock Options granted hereunder to the Employee shall be 100% vested and fully
exercisable, in whole or in part, at any time within one year after the date of
death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (b)   dies within 90 days
after termination of employment by the Corporation or its Affiliates, other than
for cause, any unexercised, unexpired Stock Options granted hereunder to the
Employee and exercisable as of the date of such termination of employment shall
be exercisable, in whole or in part, at any time within one year after the date
of death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (c)   is terminated as a
result of the disability of the Employee (a disability means that the Employee
is disabled as a result of sickness or injury, such that he or she is unable to
satisfactorily perform the material duties of Employee’s job, as determined by
the Board of Directors, on the basis of medical evidence satisfactory to it),
any unexercised, unexpired Stock Options granted hereunder to the Employee shall
become 100% vested and fully exercisable, in whole or in part, at any time
within one year after the date of disability; or     (d)   is terminated as a
result of the Employee’s retirement (after age 55 with ten years of employment
with the Corporation or an Affiliate or after age 65), any unexercised,
unexpired Stock Options granted hereunder to the Employee shall continue to vest
as provided in paragraph 2 hereof and any option that is or becomes vested may
be exercised in whole or in part prior to the expiration date of such option.

4.   Deferral of Exercise       Although the Corporation intends to exert its
best efforts so that the shares purchasable upon the exercise of this Option
will be registered under, or exempt from, the registration requirements of, the
Securities Act of 1933 (the “Act”) and any applicable state securities law at
the time or times this Option (or any portion of this Option) first becomes
exercisable, if the exercise of this Option would otherwise result in a
violation by the Corporation of any provision of the Act or of any state
securities law, the Corporation

-2-



--------------------------------------------------------------------------------



 



    may require that such exercise be deferred until the Corporation has taken
appropriate action to avoid any such violation. 5.   Method of Exercising Option
      This Option shall be exercised by delivering to the Corporation, at the
office of its Treasurer, a written notice of the number of shares with respect
to which this Option is at the time being exercised and by paying the
Corporation in full the Option Price of the shares being acquired at the time.  
6.   Method of Payment       Payment shall be made either (i) in cash; (ii) by
delivering shares of the Corporation’s Class A Common Stock which have been
beneficially owned by the Employee, the spouse of the Employee, or both of them,
for a period of at least six months prior to the time of exercise (“Delivered
Stock”); (iii) by surrendering to the Corporation shares of Class A Common Stock
otherwise receivable upon exercise of the Option (a “Net Exercise”); or (iv) any
combination of the foregoing. Payment in the form of Delivered Stock shall be in
the amount of the Fair Market Value of the stock at the date of exercise,
determined in accordance with paragraph 9.   7.   Expiration Date       This
Option shall expire ten years after the date on which this Option was granted.  
8.   Withholding Taxes       The Corporation may require, as a condition to the
exercise of this Option, that the Employee concurrently pay to the Corporation
any taxes which the Corporation is required to withhold by reason of such
exercise. In lieu of part or all of any such payment, the Employee may elect,
subject to such rules and regulations as the Committee may adopt from time to
time, to have the Corporation withhold from the shares to be issued upon
exercise that number of shares having a Fair Market Value, determined in
accordance with paragraph 9, equal to the amount which the Corporation is
required to withhold.   9.   Method of Valuation of Stock       The “Fair Market
Value” of the Class A Common Stock of the Corporation on any date shall mean, if
the stock is then listed and traded on a registered national securities
exchange, or is quoted in the NASDAQ National Market System, the average of the
high and low sales price recorded in composite transactions for such date or, if
such date is not a business day or if no sales of shares shall have been
reported with respect to such date, the next preceding business date with
respect to which sales were reported. In the absence of reported sales or if the
stock is not so listed or quoted, but is traded in the over-the-counter market,
Fair Market Value shall be the average of the closing bid and asked prices for
such shares on the relevant date.

-3-



--------------------------------------------------------------------------------



 



10.   No Rights in Shares Until Certificates Issued       Neither the Employee
nor his heirs nor his personal representative shall have any of the rights or
privileges of a stockholder of the Corporation in respect of any of the shares
issuable upon the exercise of the Option herein granted, unless and until
certificates representing such shares shall have been issued or shares in book
entry form shall have been recorded in the records of the Corporation’s transfer
agent.   11.   Option Not Transferable       No portion of the Option granted
hereunder shall be transferable or assignable (or made subject to any pledge,
lien, obligation or liability of an Employee) except (a) by last will and
testament or the laws of descent and distribution (and upon a transfer or
assignment pursuant to an Employee’s last will and testament or the laws of
descent and distribution, any Option must be transferred in accordance
therewith); (b) during the Employee’s lifetime, nonqualified stock Options may
be transferred by an Employee to the Employee’s spouse, children or
grandchildren or to a trust for the benefit of such spouse, children or
grandchildren, provided that the terms of any such transfer prohibit the resale
of shares acquired upon exercise of the option at a time during which the
transferor would not be permitted to sell such shares under the Corporation’s
policy on trading by insiders.   12.   Prohibition Against Pledge, Attachment,
Etc.       Except as otherwise herein provided, the Option herein granted and
the rights and privileges pertaining thereto shall not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.   13.  
Changes in Stock       In the event there are any changes in the Class A Common
Stock of the Corporation through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, combination or exchange of
shares, rights offering or any other change affecting the Class A Common Stock
of the Corporation, appropriate changes will be made by the Committee in the
aggregate number of shares and the purchase price and kind of shares subject to
this Option, to prevent substantial dilution or enlargement of the rights
granted to or available for Employee.   14.   Dissolution or Merger      
Anything contained herein to the contrary notwithstanding, upon the dissolution
or liquidation of the Corporation, or upon any merger in which the Corporation
is not the surviving corporation, at any time prior to the expiration date of
the termination of this Option, the Employee shall have the right within 60 days
prior to the effective date of such dissolution, liquidation or merger, to
surrender all or any unexercised portion of this Option to the Corporation for
cash, subject to the discretion of the Committee as to the exact timing of said
surrender. Notwithstanding the foregoing, however, in the event

-4-



--------------------------------------------------------------------------------



 



    Employee has retired or died, Employee’s right to surrender all or any
unexercised portion of this Option under this paragraph shall be available only
to the extent that at the time of any such surrender, Employee would have been
entitled to exercise this Option under paragraphs 2 or 3 hereof, as the case may
be. The amount of cash to be paid to Employee for the portion of this Option so
surrendered, shall be equal to the number of shares of Class A Common Stock
subject to the surrendered Option multiplied by the difference between the
Option Price per share, as described in paragraph 1 hereof, and the Fair Market
Value per share, determined in accordance with paragraph 9 hereof, as of the
time of surrender.   15.   Notices       Any notice to be given to the
Corporation under the terms of this Agreement shall be addressed to the
Corporation in care of its Chief Financial Officer, and any notice to be given
to the Employee may be addressed at the address as it appears on the
Corporation’s records, or at such other address as either party may hereafter
designate in writing to the other. Except as provided in paragraph 5 hereof, any
such notice shall be deemed to have been duly given, if and when enclosed in a
properly sealed envelope addressed as aforesaid, and deposited, postage prepaid,
in the United States mail.   16.   Provisions of Plan Controlling       This
Option is subject in all respects to the provisions of the Plan. In the event of
any conflict between any provisions of this Option and the provisions of the
Plan, the provisions of the Plan shall control, except to the extent the Plan
permits the Committee to modify the terms of an Option grant and has done so
herein. Terms defined in the Plan where used herein shall have the meanings as
so defined. Employee acknowledges receipt of a copy of the Plan.   17.  
Wisconsin Contract       This Option has been granted in Wisconsin and shall be
construed under the laws of that state.

-5-



--------------------------------------------------------------------------------



 



BRADY CORPORATION
PERFORMANCE STOCK OPTION
               Upon management’s recommendation, the Compensation Committee (the
“Committee”) of the Brady Corporation Board of Directors has awarded to
________________________(“Employee”) a non-qualified performance stock option
(the “Option”) effective _______________, ______, pursuant to the terms of the
Brady Corporation 2010 Omnibus Incentive Stock Plan (the “Plan”), including the
condition that this Option is subject to shareholder approval of the Plan.

1.   Number of Shares Optioned; Option Price       The Corporation grants to the
Employee the right and option to purchase, on the terms and conditions hereof,
all or any part of an aggregate of _________ thousand (______) shares of the
presently authorized Class A Common Stock of the Corporation, $.01 par value,
whether unissued or issued and reacquired by the Corporation, at the price of
$______ per share (the “Option Price”). The Option shall consist of two
components. The “Part A Option Shares” shall represent two-thirds of the total
shares covered by this Option, or ______ shares. Vesting of the Part A Option
Shares shall be based upon the Company’s annual year-over-year growth in
earnings per share (“EPS”) for fiscal 2010, 2011 and 2012 as compared to the
baseline reported EPS for 2009. The “Part B Option Shares” shall represent
one-third of the total shares covered by this Option, or ______ shares. Vesting
of the Part B Option Shares shall be based upon the percentile rank of the
Corporation’s earnings per share growth compared to other companies in the S&P
600 Index using 2008 as the baseline.   2.   Conditions of Exercise of Options
During Employee’s Lifetime; Vesting of Option       Except as provided in this
paragraph and in paragraph 3, this Option may not be exercised (a) unless
Employee is, at the date of the exercise, in the employ of the Corporation or a
Subsidiary, and (b) the performance conditions provided below have been met;
provided, however, that in no event shall this Option be exercisable for any
shares after the expiration date provided in paragraph 7.       Part A Option
Shares      
Vesting of the Part A Option Shares shall be determined in accordance with the
following schedule, with the vesting date for each plan year being the date the
Audit Committee accepts the results of the fiscal year audit. Earnings per share
will be computed by dividing the Corporation’s net income for the year by an
assumed 53 million shares of diluted outstanding Common Stock and assuming no
issuance of additional shares of Common Stock other than pursuant to the
Corporation’s Omnibus Incentive Stock Plans. In the event of any other stock
issuance, the Compensation Committee will make an equitable adjustment of the
earnings per share amounts.

-6-



--------------------------------------------------------------------------------



 



                              Plan Year 1   Plan Year 2   Plan Year 3 Annual EPS
Growth   FY 2010   FY 2011   FY 2012 15% or greater   33% of Part A Option
Shares   33% of Part A Option Shares   33% of Part A Option Shares 12.5%   25%
of Part A Option Shares   25% of Part A Option Shares   25% of Part A Option
Shares Minimum threshold — 10%   16.67% of Part A Option Shares   16.67% of Part
A Option Shares   16.67% of Part A Option Shares
Maximum Vesting (% of Part A Option Shares)
    33 %     33 %     33 %

    Vesting of shares for performance between the Annual EPS Growth percentages
listed above will not be interpolated.       Part B Option Shares       Vesting
of the Part B Option Shares shall be determined in accordance with the following
schedule, and by comparing the Corporation’s EPS Growth for Fiscal 2010, 2011,
and 2012 over fiscal 2008 with other corporations in the S&P 600 Index using
reported EPS for the baseline year of 2008. The vesting date for the Part B
Option Shares shall be the date the Audit Committee accepts the results of the
2012 fiscal year audit.

      EPS Growth Relative to   Plan Year 3 S&P 600   FY 2012
75th percentile
  100% of Part B Option Shares 67th percentile   50% of Part B Option Shares
60th percentile   20% of Part B Option Shares

    Vesting of shares for performance between the percentages listed above will
not be interpolated.       “EPS Growth” for the Corporation means (a) the
Corporation’s earnings per share for the fiscal year ending July 31, 2012,
divided by (b) the earnings per share of the Company for the fiscal year ending
July 31, 2008 ($__________). Earnings per share will be computed by dividing the
Corporation’s net income for the year by an assumed 53 million shares of diluted
outstanding Common Stock and assuming no issuance of additional shares of

-7-



--------------------------------------------------------------------------------



 



    Common Stock other than pursuant to the Corporation’s Omnibus Incentive
Stock Plans. In the event of any other stock issuance, the Compensation
Committee will make an equitable adjustment of the earnings per share amounts.  
    The EPS Growth for the companies in the S&P 600 Index shall be calculated
using the same method described above and shall include each company which is
described by either of the following criteria: (a) the company is included in
such index as of July 31, 2008 and July 31, 2012; or (b) the company is included
in such index on July 31, 2012 and is a successor to a company that was included
in such index on July 31, 2008. If earnings per share information is not
available for any such company as of July 31, 2008 or July 31, 2012, the EPS
Growth for such company shall be calculated using the twelve-month period
immediately preceding the relevant July 31 for which such information is
available.       If Employee shall cease to be employed by the Corporation or a
Subsidiary for any reason other than as provided in paragraph 3, Employee may,
at any time within 90 days of such termination, but in no event later than the
date of expiration of this Option, exercise this Option to the extent Employee
was entitled to do so on the date of such termination. However, if Employee was
dismissed for cause, of which the Compensation Committee of the Board of
Directors of the Corporation shall be the sole judge, this Option shall
forthwith expire. This Agreement does not confer upon Employee any right of
continuation of employment by the Corporation or a Subsidiary, nor does it
impair any right the Corporation or any Subsidiary may have to terminate the
Employee’s employment at any time.   3.   Termination of Employment

Notwithstanding the provisions of paragraph 2 hereof, other than in the event of
a termination for cause, if the Employee:

  (a)   is terminated by the death of the Employee, any unexercised, unexpired
Stock Options granted hereunder to the Employee shall be 100% vested and fully
exercisable, in whole or in part, at any time within one year after the date of
death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (b)   dies within 90 days
after termination of employment by the Corporation or its Affiliates, other than
for cause, any unexercised, unexpired Stock Options granted hereunder to the
Employee and exercisable as of the date of such termination of employment shall
be exercisable, in whole or in part, at any time within one year after the date
of death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (c)   is terminated as a
result of the disability of the Employee (a disability means that the Employee
is disabled as a result of sickness or injury, such that he or she is

-8-



--------------------------------------------------------------------------------



 



      unable to satisfactorily perform the material duties of Employee’s job, as
determined by the Board of Directors, on the basis of medical evidence
satisfactory to it), any unexercised, unexpired Stock Options granted hereunder
to the Employee shall become 100% vested and fully exercisable, in whole or in
part, at any time within one year after the date of disability;     (d)   is
terminated as a result of the Employee’s retirement (after age 55 with ten years
of employment with the Corporation or a Subsidiary or after age 65), any
unexercised, unexpired Stock Options granted hereunder to the Employee shall
continue to vest as provided in paragraph 2 hereof and any option that is or
becomes vested may be exercised in whole or in part prior to the expiration date
of such option.

4.   Deferral of Exercise       Although the Corporation intends to exert its
best efforts so that the shares purchasable upon the exercise of this Option
will be registered under, or exempt from, the registration requirements of, the
Securities Act of 1933 (the “Act”) and any applicable state securities law at
the time or times this Option (or any portion of this Option) first becomes
exercisable, if the exercise of this Option would otherwise result in a
violation by the Corporation of any provision of the Act or of any state
securities law, the Corporation may require that such exercise be deferred until
the Corporation has taken appropriate action to avoid any such violation.   5.  
Method of Exercising Option       This Option shall be exercised by delivering
to the Corporation, at the office of its Treasurer, a written notice of the
number of shares with respect to which this Option is at the time being
exercised and by paying the Corporation in full the Option Price of the shares
being acquired at the time.   6.   Method of Payment       Payment shall be made
either (i) in cash; (ii) by delivering shares of the Corporation’s Class A
Common Stock which have been beneficially owned by the Employee, the spouse of
the Employee, or both of them, for a period of at least six months prior to the
time of exercise (“Delivered Stock”); (iii) by surrendering to the Corporation
shares of Class A Common Stock otherwise receivable upon exercise of the Option
(a “Net Exercise”); or (iv) any combination of the foregoing. Payment in the
form of Delivered Stock shall be in the amount of the Fair Market Value of the
stock at the date of exercise, determined in accordance with paragraph 9.   7.  
Expiration Date       This Option shall expire ten years after the date on which
this Option was granted.

-9-



--------------------------------------------------------------------------------



 



8.   Withholding Taxes       The Corporation may require, as a condition to the
exercise of this Option, that the Employee concurrently pay to the Corporation
any taxes which the Corporation is required to withhold by reason of such
exercise. In lieu of part or all of any such payment, the Employee may elect,
subject to such rules and regulations as the Committee may adopt from time to
time, to have the Corporation withhold from the shares to be issued upon
exercise that number of shares having a Fair Market Value, determined in
accordance with paragraph 9, equal to the amount which the Corporation is
required to withhold.   9.   Method of Valuation of Stock       The “Fair Market
Value” of the Class A Common Stock of the Corporation on any date shall mean, if
the stock is then listed and traded on a registered national securities
exchange, or is quoted in the NASDAQ National Market System, the average of the
high and low sales price recorded in composite transactions for such date or, if
such date is not a business day or if no sales of shares shall have been
reported with respect to such date, the next preceding business date with
respect to which sales were reported. In the absence of reported sales or if the
stock is not so listed or quoted, but is traded in the over-the-counter market,
Fair Market Value shall be the average of the closing bid and asked prices for
such shares on the relevant date.   10.   No Rights in Shares Until Certificates
Issued       Neither the Employee nor his heirs nor his personal representative
shall have any of the rights or privileges of a stockholder of the Corporation
in respect of any of the shares issuable upon the exercise of the Option herein
granted, unless and until certificates representing such shares shall have been
issued or shares in book entry form shall have been recorded in the records of
the Corporation’s transfer agent.   11.   Option Not Transferable       No
portion of the Option granted hereunder shall be transferable or assignable (or
made subject to any pledge, lien, obligation or liability of an Employee) except
(a) by last will and testament or the laws of descent and distribution (and upon
a transfer or assignment pursuant to an Employee’s last will and testament or
the laws of descent and distribution, any Option must be transferred in
accordance therewith); (b) during the Employee’s lifetime, nonqualified stock
Options may be transferred by an Employee to the Employee’s spouse, children or
grandchildren or to a trust for the benefit of such spouse, children or
grandchildren, provided that the terms of any such transfer prohibit the resale
of shares acquired upon exercise of the option at a time during which the
transferor would not be permitted to sell such shares under the Corporation’s
policy on trading by insiders and are subject to the provisions of paragraph 9.

-10-



--------------------------------------------------------------------------------



 



12.   Prohibition Against Pledge, Attachment, Etc.       Except as otherwise
herein provided, the Option herein granted and the rights and privileges
pertaining thereto shall not be transferred, assigned, pledged or hypothecated
in any way (whether by operation of law or otherwise) and shall not be subject
to execution, attachment or similar process.   13.   Changes in Stock       In
the event there are any changes in the Class A Common Stock of the Corporation
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, combination or exchange of shares, rights offering or any other
change affecting the Class A Common Stock of the Corporation, appropriate
changes will be made by the Compensation Committee in the aggregate number of
shares and the purchase price and kind of shares subject to this Option, to
prevent substantial dilution or enlargement of the rights granted to or
available for Employee.   14.   Dissolution or Merger       Anything contained
herein to the contrary notwithstanding upon the dissolution or liquidation of
the Corporation, or upon any merger in which the Corporation is not the
surviving corporation, at any time prior to the expiration date of the
termination of this Option, the Employee shall have the right within sixty
(60) days prior to the effective date of such dissolution, liquidation or
merger, to surrender all or any unexercised portion of this Option to the
Corporation for cash, subject to the discretion of the Compensation Committee as
to the exact timing of said surrender. Notwithstanding the foregoing, however,
in the event Employee has retired or died, Employee’s right to surrender all or
any unexercised portion of this Option under this paragraph shall be available
only to the extent at the time of any such surrender, Employee would have been
entitled to exercise this Option under paragraphs 2 or 3 hereof, as the case may
be. The amount of cash to be paid to Employee for the portion of this Option so
surrendered, shall be equal to the number of shares of Class A Common Stock
subject to the surrendered Option multiplied by the difference between the
Option Price per share, as described in paragraph 1 hereof, and the Fair Market
Value per share, determined in accordance with paragraph 9 hereof, as of the
time of surrender.   15.   Notices       Any notice to be given to the
Corporation under the terms of this Agreement shall be addressed to the
Corporation in care of its Chief Financial Officer, and any notice to be given
to the Employee may be addressed at the address as it appears on the
Corporation’s records, or at such other address as either party may hereafter
designate in writing to the other. Except as provided in paragraph 5 hereof, any
such notice shall be deemed to have been duly given, if and when enclosed in a
properly sealed envelope addressed as aforesaid, and deposited, postage prepaid,
in the United States mail.

-11-



--------------------------------------------------------------------------------



 



16.   Provisions of Plan and Corporate Records Controlling       This Option is
subject in all respects to the provisions of the Plan. In the event of any
conflict between any provisions of this Option and the provisions of the Plan,
the provisions of the Plan shall control, except to the extent that the Plan
permits the Committee to modify the terms of an Option grant and has done so
herein. Terms defined in the Plan where used herein shall have the meanings as
so defined. Employee acknowledges receipt of a copy of the Plan. The
Corporation’s records shall be the official record of the Option grant described
herein and , in the event of any conflict between this description and the
Corporation’s records, the Corporation’s records shall control.   17.  
Wisconsin Contract       This Option has been granted in Wisconsin and shall be
construed under the laws of that state.

-12-